Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 1 of 10 PageID #: 601




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF LOUISIANA

                                                         :
   TAYLA GREENE                                          :
   as administrators of the estate of the decedent       :
   RONALD GREENE                                         :
                                Plaintiff                :
                                                         :            Civil Action
                           v.                            :            No. 20-0578
                                                         :
   TROOPER DAKOTA DEMOSS et al.,                         :
                     Defendants.                         :


                                        TABLE OF CONTENTS


   BACKGROUND………………………………………………………………….......................4

   ARGUMENT…………………………………………………………………………………….8

      I.       RESTRAINING SPEECH IS NOT JUSTIFIED IN LIGHT OF THE PUBLIC
               INTERESTS OF POLICE TRANSPERANCY AND ACCOUNTABILITY AT
               ISSUE …………………………………………………………....................................8
      II.      RESTRAINING SPEECH IS NOT JUSTIFIED IN LIGHT OF THE PUBLIC
               INTERESTS OF POLICE TRANSPERANCY AND ACCOUNTABILITY AT
               ISSU…………………………………………………………………………………9



                                      TABLE OF AUTHORITIES


            Marceaux v. Lafayette City-Parish Consolidated Gov’t, 731 F.3d 488 (5th Cir. 2013) .9

            Alexander v. United States, 509 U.S. 544 (1993)………………………………………

            United States v. Brown, 218 F.3d 415 (5th Cir. 2000)

            Levine v. U.S. Dist. Ct., 764 F.2d 590 (9th Cir. 1985)

            La. St. Bar Ass'n. Art. XVI § 3.6




                                                     3
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 2 of 10 PageID #: 602




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF LOUISIANA

                                                       :
   TAYLA GREENE                                        :
   as administrators of the estate of the decedent     :
   RONALD GREENE                                       :
                                Plaintiff              :
                                                       :              Civil Action
                         v.                            :              No. 20-0578
                                                       :
   TROOPER DAKOTA DEMOSS et al.,                       :
                     Defendants.                       :


           MEMORANDUM IN SUPPORT OF PLAINTIFF TAYLA GREENE’S
       RESPONSE IN OPPOSITION TO DEFENDANT DARBY HOLLINGSWORTH’S
                      MOTION FOR PROTECTIVE ORDER

          Tayla Greene (“Plaintiff”) as administrator of the estate of Ronald Greene through the

   undersigned counsel, hereby files this Response in Opposition to Darby Hollingsworth’s

   (“Defendant”) Motion for Protective Order and avers as follows:

                                          BACKGROUND

          On May 10, 2019 Ronald Greene was being pursued by Louisiana State Police Trooper

   Dakota DeMoss when his car swerved, spun, and crashed into a wooded area. The impact of

   Greene’s car was minor and he was not injured from the accident. Mr. Greene could walk, speak,

   and otherwise function in a healthy manner after the accident. Mr. Greene surrendered,

   acquiesced, and complied with Trooper Demoss and Trooper Chris Hollingsworth immediately

   after his vehicle stopped. Despite his peaceful compliance, Mr. Greene was beaten, tased, and

   choked by Troopers DeMoss and Hollingsworth. After this initial attack, Mr. Greene’s hands

   were cuffed behind his back, his legs were shackled together, and Trooper Kory York dragged

   him facedown along the asphalt. Mr. Greene was then forced to lie in a prone position, and he

   was stepped on and restrained whenever he sought to adjust his position to breathe. As Greene

                                                  4
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 3 of 10 PageID #: 603




   plead for relief, he was pepper sprayed directly in his face. The cumulative effect of the

   Troopers’ use of force was the death of Mr. Greene.

              In the immediate aftermath of Mr. Greene’s death, Louisiana State Police (“LSP”)

   officials issued a one-page statement asserting that troopers struggled with Mr. Greene but did

   not describe any use of force by troopers. LSP officials also told Mr. Greene’s family members

   that he had died in an auto accident and refused to provide the Medical Examiner with the

   documentation necessary for him to determine the cause and manner of death.

              Affirmative steps were taken to obfuscate the truth about this incident from the

   beginning. Troopers Hollingsworth and York turned off their body-worn cameras before beating,

   choking, and dragging Mr. Greene and Lieutenant John Clary denied having body camera

   footage despite the existence of thirty minutes of footage. Moreover, LSP refused release the

   body-worn camera footage for over 2 years.

              In the pendency between Mr. Greene’s Death and the release of the video, there has been

   a national outcry for transparency related to this case. There were thousands of media stories

   seeking the uncover the true nature of Mr. Greene’s death with the goal of public accountability.

   Included in this national outcry were statements made by counsel for Plaintiff. Contrary to

   Defendant’s specious allegation that these statements were made to gain a “tactical advantage” at

   trial they instead served to draw attention to LSP conduct. To be clear, the public has benefitted

   from the attention brought to this matter in the following ways:

                      LSP initiated an internal investigation into the conduct underlying this matter 474

                       days after Mr. Greene was killed. 1




   1
       AP: LSP brass eyed in probe of Ronald Greene’s deadly arrest | KLFY

                                                              5
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 4 of 10 PageID #: 604




                    The United States Department of Justice is now conducting an expansive criminal

                     investigation into the conduct underlying this matter, the policies and practices of

                     LSP Troop F, and obstruction of justice by LSP personnel. 2

                    The Medical Examiner has re-opened his investigation to determine the true cause

                     and manner of Mr. Greene’s death. 3

                    Multiple LSP Troopers from Troop F, including Trooper DeMoss, have been

                     arrested for conduct that was shockingly similar the conduct underlying this

                     matter.4

                    Captain John Peters was Removed from his command of Troop F after his

                     admission that he approved use of force documents without reviewing bod-worn

                     camera footage.5

                    At at least six LSP personnel, including Superintendent Kevin Reeves, with direct

                     connections to the conduct underlying this matter, have left the Department. 6

                    Troopers York and Hollingsworth were found to have violated LSP policy by
                                                        7
                     LSP’s internal investigation.

                    A second LSP internal investigation was initiated related to Lieutenant Clary’s

                     “missing” body-worn camera footage.8

                    Governor John Bel Edwards released all body camera footage to the public. 9


   2
     Louisiana Police Officials Under Investigation for Interference in Probe of Black Man's Death (newsweek.com)
   3
     Feds probe Louisiana police brass in black driver Ronald Greene's deadly arrest | Daily Mail Online
   4
     Louisiana State Police arrests 4 troopers for 'use of force encounters' - ABC News (go.com)
   5
     State Police captain who was transferred after Ronald Greene’s death is retiring (kplctv.com)
   6
     AP: Police brass eyed in probe of Black man’s deadly arrest | Modesto Bee (modbee.com)
   7
     Only officer disciplined in Ronald Greene death hospitalized in critical condition after one-car Monroe wreck early
   today | Louisiana Voice
   8
     AP: Top Louisiana State Police trooper in Ronald Greene's deadly arrest withheld cam video (thenewsstar.com)
   9
     Statement from Gov. Edwards on the Release of Videos from the Arrest of Ronald Greene | Office of Governor
   John Bel Edwards (louisiana.gov)

                                                            6
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 5 of 10 PageID #: 605




                   Governor John Bel Edwards condemned the conduct of the Troopers who caused

                    Mr. Greene’s death. 10

                   An investigation into Former LSP Chief of staff Bob Brown, father of Troop F

                    Trooper Jacob Brown, revealed years of racism within LSP including the display

                    of a Confederate battle flag and the regular use of racial epithets. 11

           Not surprisingly, Defendant’s Motion fails to concede the great public benefit that has

   stemmed from the publicizing the facts of this matter and dismisses Plaintiff’s counsel as “anti-

   law-enforcement-officer”. In reality, Plaintiff’s Counsel’s statements have all been pro-police-

   transparency and pro-police-accountability. Moreover, if not for the media attention in this

   matter, which stems in part from the statements of Plaintiff’s counsel, the truth of how Mr.

   Greene was killed would be remain hidden and the pattern of abuse within LSP Troop F would

   continue unchecked. Accordingly, these statements do not present a substantial likelihood of

   prejudicing the court’s ability to conduct a fair trial; they have served to level the playing field in

   a game where LSP and defendants controlled all of the information and sought to keep Plaintiff

   and the public in the dark permanently. Moreover, these statements are not prohibited under the

   Louisiana Rules of Professional Conduct because they constitute a warning of danger concerning

   a pattern of unconstitutional conduct which causes a likelihood of substantial harm to citizens of

   the state of Louisiana and the public interest.




   10
     Louisiana governor condemns police in Ronald Greene death - CBS News
   11
     Nakamoto: Racist behavior under investigation at State Police; internal documents show it dates back decades
   (wbrz.com)

                                                          7
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 6 of 10 PageID #: 606




                                              ARGUMENT

      I.      RESTRAINING SPEECH IS NOT JUSTIFIED IN LIGHT OF THE PUBLIC
              INTERESTS OF POLICE TRANSPERANCY AND ACCOUNTABILITY AT
              ISSUE

           Court orders aimed at preventing or forbidding the speech of trial participants “are classic

   examples of prior restraints,” and must comply with the First Amendment. Marceaux v. Lafayette

   City-Parish Consolidated Gov’t, 731 F.3d 488, 493 (5th Cir. 2013) (quoting Alexander v. United

   States, 509 U.S. 544, 550 (1993)); United States v. Brown, 218 F.3d 415 (5th Cir. 2000) See also

   Levine v. U.S. Dist. Ct., 764 F.2d 590, 595 (9th Cir. 1985) (holding that a court’s order prohibiting

   trial participants from speaking to the media constituted a prior restraint).

           While litigants’ First Amendment freedoms may be limited where the Court determines

   that there is a "substantial likelihood" that extrajudicial commentary by trial participants will

   undermine a fair trial, limitations nonetheless “face a well-established presumption against their

   constitutionality.” Marceaux, 731 F.3d at 493 (citing Brown, 218 F.3d at 424–25). Therefore, a

   Court faced with a gag order request must determine “whether the harm the court seeks to prevent

   justifies the restraint on speech.” Id.

           In the instant matter, the restraint requested by Defendant is not justified in light of the

   public interest served by bringing attention to systemic excessive force and lack of oversight on

   the part of LSP, which is not a defendant in this matter. Moreover, the statements of Plaintiff’s

   counsel are not substantially likely to have a distinct impact on the execution of a fair trial in

   light of the overwhelming publicity of this matter throughout media. As Defendant has

   conceded, an internet search of Ronald Greene and LSP reveals that the following local and

   national publications have discussed this matter in the context of excessive force, lack of

   transparency, and irregularities in the investigation. Among others, the following high-profile



                                                      8
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 7 of 10 PageID #: 607




   publications have had extensive coverage of these issues: WBRZ (Baton Rouge), KLFY

   (Laffayette), The Times Picayune (New Orleans) The New York Times, The Washington Post,

   The Associated Press, CNN, Fox News, and Newsweek. Additionally, multiple civil rights

   advocate groups have publicly commented on this matter in order to promote the public interests

   of police transparency and accountability. Those groups include the NAACP, ACLU of

   Louisiana, VOTE, ADL South Central Region (Anti-Defamation League), Urban League of

   Louisiana, and VERA Institute for Justice.

                The light cast by these media outlets and advocacy groups into LSP have benefitted the

   public and initiated steps toward accountability. Governor John Bel Edwards made this clear

   when he explicitly stated that, at his direction, LSP “implemented a number of changes with the

   goal of making sure [what happened to Mr. Greene] does not happen again.” 12 Moreover,

   Defendant has not presented any evidence that Plaintiff’s counsels public statements will have a

   distinct impact on the execution of a fair trial when the marketplace is saturated with coverage of

   LSP and the facts underlying this matter.

          II.      PLAINTIFF’S COUNSEL’S PUBLIC STATEMENTS DO NOT VIOLATE
                   THE RULES OF PROFESSIONAL CONDUCT

                Rule 3.6 of the Louisiana Rules of Professional Conduct governing “Trial

        Publicity” generally prohibits public statements that have a substantial likelihood of

        materially prejudicing an adjudicative proceeding in a matter that a lawyer is participating

        in. La. St. Bar Ass'n. Art. XVI § 3.6(a). However, this prohibition is inapplicable where

        such public statements constitute a a warning of danger concerning the behavior of a person

        involved, when there is reason to believe that there exists the likelihood of substantial harm




   12
        Louisiana governor condemns police in Ronald Greene death - CBS News

                                                           9
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 8 of 10 PageID #: 608




        to an individual or to the public interest. La. St. Bar Ass'n. Art. XVI § 3.6(b)(6).

              Clearly, in the instant matter there is a likelihood of substantial harm to the citizens of

   Louisiana if LSP, and Troop F in particular, continues to conduct itself in the manner that led to

   the use of excessive force against Mr. Greene and the subsequent misconduct. The risk of harm

   is established by at least two incidents shockingly similar to the facts underlying this matter

   which led to the arrest of four LSP Troopers including Trooper DeMoss. In the first incident, in

   July 2019, Troop F Troopers utilized excessive a handcuffed driver, deactivated body-worn

   cameras and reported untruthful statements regarding the alleged resistance by the suspect. In a

   more recent incident, in May 2020, Troop F Troopers utilized excessive force during the

   handcuffing process, deactivated body-worn cameras, and failed to indicate and provide video

   evidence.13 It is inarguable that this pattern of conduct presents a risk of harm to anyone who is

   vulnerable to this type of abuse and it is inarguable that it is in the public interest to both

   publicize and hold Troopers accountable for their unconstitutional and illegal conduct. Plaintiff’s

   counsel is not only justified but obligated to warn the public of the danger to the public that this

   pattern of conduct represents.

                                                     CONCLUSION

              Plaintiff respectfully request that the Court deny Defendant’s Motion for Protective Order

   because public discussion regarding the killing of Ronald Greene, the criminal investigation of

   LSP personnel, and police transparency and accountability is of paramount public interest, does

   not create a substantial likelihood of an unfair trial, and is necessary to warn the public of the

   ongoing danger presented to the public.




   13
        Louisiana State Police arrests 4 troopers for 'use of force encounters' - ABC News (go.com)

                                                              10
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 9 of 10 PageID #: 609




                                             Respectfully Submitted,



                                                   _//s//_Ronald Haley_
                                                   Ronald Haley, Esquire
                                                   HALEY AND ASSOCIATES
                                                   8211 Goodwood Blvd Ste E,
                                                   Baton Rouge, LA 70806

                                                   //s// Mark V. Maguire
                                                   Mark V. Maguire, Esquire
                                                   McELDREW YOUNG PURTELL
                                                   123 South Broad Street
                                                   Philadelphia, PA 19109




                                        11
Case 3:20-cv-00578-TAD-KDM Document 87-1 Filed 08/05/21 Page 10 of 10 PageID #: 610




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF LOUISIANA

                                     :
   TAYLA GREENE                      :
   as administrators of the estate of the decedent
                                     :
   RONALD GREENE                     :
                                Plaintiff
                                     :
                                     :                                  Civil Action
                   v.                :                                  No. 20-0578
                                     :
   TROOPER DAKOTA DEMOSS and MASTER :
   TROOPER CHRIS HOLLINGSWORTH and :
   MASTER TROOPER KORY YORK and      :
   SERGEANT FLOYD MCELROY and        :
   LIEUTENANT JOHN CLARY and CAPTAIN :
   JOHN PETERS and COLONEL KEVIN     :
   REEVES and DEPUTY SHERRIF         :
   CHRISTOPHER HARPIN and DOE 1-5    :
   and JOHN DOE CORPORATION 1-3      :
                       Defendants.   :


                                    CERTIFICATE OF SERVICE



            I hereby certify that I will make a true and correct copy of Plaintiff’s Response to Motion
   for Protective Order available on the PACER ECF system which will send an electronic notice to
   all participating counsel of record.




                                                                //s// Mark V. Maguire
                                                                Mark V. Maguire, Esquire
                                                                McELDREW YOUNG PURTELL
                                                                123 South Broad Street
                                                                Philadelphia, PA 19109




                                                   12
